Citation Nr: 0603814	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  04-30 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from April 1977 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bipolar 
disorder.  

In October 2004, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
transcript of that hearing is of record and associated with 
the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for bipolar disorder.  The 
veteran claims that he attempted suicide two weeks prior to 
enlistment because of the pressure placed on him by the 
enlistment recruiter.  He stated that that his recruiter knew 
of his suicide attempt, but he was told to go to boot camp 
anyway, that he would be fine.  After he enlisted, the 
situation worsened and he became an abuser of drugs and 
alcohol.  He believes he has had bipolar disorder since that 
time.  

The veteran testified at a Travel Board hearing in 
October 2004.  At that hearing, he indicated that he was 
hospitalized at St. Alphonse Hospital for his suicide attempt 
two weeks prior to enlistment.  He stated that his 
psychiatrist's name was Lamar Heyrend, MD.  This occurred in 
March or April 1977.  He testified that he was hospitalized 
under his stepfather's last name of Grisham.  Therefore, any 
records probably would be under Archie Grisham.  No attempt 
to obtain those records have been made and those records 
should be sought and associated with the claims folder.  

The veteran also indicated that he has undergone treatment 
and detoxification for alcohol and drugs on many occasions by 
VA since 1983.  He also indicated that he has been admitted 
to a VA domiciliary in 1994.  No VA inpatient or outpatient 
records are associated with the claims folder.  An attempt 
should also be made to obtain those records and associate 
them with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  After obtaining an appropriate 
release of information, the RO should 
obtain the veteran's medical records of 
treatment for a suicide attempt in March 
or April 1977 from St. Alphonse's 
Hospital, Boise Idaho.  The psychiatrist 
who hospitalized the veteran was Dr. 
Lamar Heyrend and the medical records may 
be listed under the veteran's name or the 
name of Archie Grisham.  These records, 
if any, should be associated with the 
claims folder.  

2.  The RO should request all VA 
inpatient, outpatient, and domiciliary 
records for treatment of a psychiatric 
condition or alcohol and drug 
rehabilitation from 1983 to the present 
and associate those records with the 
claim folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


